In re: TKTMJ, Inc.; — Other; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. M, No. 2015-6469; to the Court of Appeal, Fourth Circuit, No. 2015-CA-0915.
I vWRIT GRANTED. The ruling of the court of appeal is reversed. We hereby reinstate the district court’s order denying *385the request for preliminary injunction filed by Durr Heavy Construction,- LLC.
JOHNSON, C.J., additionally concurs and assigns reasons.
KNOLL, J., dissents and would'deny the writ. '
WEIMER, J., concurs in the result.
GUIDRY, J., dissents and would deny the writ.
CRICHTON, J., dissents and would deny the writ and assigns reasons.